Title: From George Washington to John Carlyle, 15 August 1770
From: Washington, George
To: Carlyle, John

 

Dear Sir
Mount Vernon August 15th 1770

I laid your letter of the 26th Ulto (to me) before the Officers who met at Fredericksburg the first Inst.; but as they were unacquainted with the nature of your pretensions to a share of the 200,000 acres of Land granted in 1754 they did not choose to saddle you with any part of the expence, not conceiving that your commission as Commissary (if it is under that you claim) entitles you to any part of the Land which was offered to the Soldiery as an Encouragement to embark readily in the Service and march to the Ohio in defence of that Country, and whose lives from the nature of their calling, & the service they were to engage in, must necessarily be exposed to hardships and Dangers.
This piece of information I thought it incumbent on me to give you; at the same time I shall add that I am ready to receive any, & every claim, that shall be offered, & will faithfully lay them before the Governor & Council to whom it belongs to judge of the Right from the reason’s which may be offered pro & con. I am Dr Sir Your very humble Servant

G: Washington

